COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



STELLA VICTORINO WATTS,


                            Appellant,

v.


THE STATE OF TEXAS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00241-CR

Appeal from the

394th Judicial District Court

of Brewster County, Texas 

(TC# 3310) 


MEMORANDUM  OPINION

	Pending before the Court is Appellant's motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.2(a).  As required by the rule, the withdrawal of the notice of appeal is signed
by Appellant.  Further, the Clerk of this Court has forwarded a duplicate copy of the written
withdrawal to the clerk of the trial court.  Because Appellant has established compliance with the
requirements of Rule 42.2(a), we grant the motion and dismiss the appeal.


February 26, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)